DETAILED ACTION
Claims 1-6, 8-14 and 16-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under JP2011-281682 filed on December 22, 2011.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts is the Baur et al Reference (US2012/0154591 Al).
Baur relates to a vehicular imaging and display system includes a rear backup camera at a rear portion of a vehicle, a video processor for processing image data captured by the rear camera, and a video display screen responsive to the video processor to display video images. The rearward (See Baur Abstract, [0013], [0045]).
The following is an examiner's statement of reasons for allowance: Baur, nor other relevant art or combination of relevant art, teaches a system, a vehicle, and a non-transitory storage medium to capture an image of an area to a rear of a vehicle; to process the captured image and to create a vehicle rear image; and display the vehicle rear image, to create a vehicle rear image of a first angle of view by using an image captured by the camera when a traveling direction of the vehicle is forward; create a vehicle rear image of a second angle of view by using an image captured by the camera when the traveling direction of the vehicle is rearward, wherein the first angle of view is narrower than the second angle of view; and display the vehicle rear image of the first angle of view or the vehicle rear image of the second angle of view according to the traveling direction of the vehicle.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 9 and 17 are allowable by the addition of the limitations. Claims 2-6, 8, 10-14, 16 and 18-20 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.